Citation Nr: 1540909	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-29 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a right foot disability.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Gibson, Associate Counsel







INTRODUCTION

The Veteran served on active duty from February to April 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

Most recently, the Board remanded this matter in January 2015 for additional development.  It has now returned for further review.


FINDING OF FACT

The Veteran's right foot arthritis is related to service.


CONCLUSION OF LAW

The Veteran's arthritis incepted while in service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303(a) & (b), 3.304, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303(a), 3.304 (2015).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The Veteran is diagnosed with degenerative arthritis of the right foot, which was diagnosed during service.  He was discharged from active duty due to his right foot arthritis, which was found by the Medical Board to have existed prior to service and to not have been aggravated while in service.

A veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service; or, where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§  1111, 1137 (West 2014); 38 C.F.R. § 3.304(b) (2015).  This "presumption of sound condition" only arises when a currently claimed disability was not detected and noted on an entrance examination report.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  

To rebut this presumption, VA must show, by clear and unmistakable evidence, both that the injury or disease preexisted entrance into the service and that the injury or disease was not aggravated by service.  See VAOPGCPREC 3-2003; Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the presumption of sound condition is rebutted, then a veteran's claim for service connection must be denied.  Wagner, 370 F.3d at 1096.  If the presumption of sound condition is not rebutted, then the VA proceeds with analyzing the veteran's service connection claim under the steps described in Shedden, supra.

Because the Medical Board found that his arthritis existed prior to service, a VA medical opinion was obtained.  The VA examiner was asked whether there was clear and unmistakable evidence that arthritis preexisted service.  Upon review of the evidence, the April 2015 VA examiner opined that is was only "as likely as not" that arthritis preexisted entry.  Because VA has been unable to present clear and unmistakable evidence of preexistence, the presumption of sound condition is not rebutted, and a standard service connection analysis is warranted.

As mentioned above, the Veteran was diagnosed with right foot arthritis in March 1974.  This disability was not noted on his entrance examination.  He currently has right foot arthritis.  Arthritis is a "chronic" disease.  38 C.F.R. § 3.309(a).  When a chronic disease manifests in service, then subsequent manifestations of the same chronic disease at any date after service, no matter how remote, will be entitled to service connection without having to satisfy the nexus requirement, unless the later manifestations are clearly due to other ("intercurrent") causes.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2012).  There is no evidence of any other cause of right foot arthritis.  Accordingly, service connection for right foot arthritis is granted.


ORDER

Service connection is granted for right foot arthritis.



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


